--------------------------------------------------------------------------------

Exhibit 10.1
 


SunEdison, Inc.


and


TerraForm Power, LLC


TRANSITION SERVICES AGREEMENT

--------------------------------------------------------------------------------



Table of Contents


Contents
Page
     
1.
Definition and Interpretation
3
     
2.
Transition Services and Reverse Transition Services
7
     
3.
Limitations
10
     
4.
IP Ownership and License
11
     
5.
Third Party Limitations
11
     
6.
Payment Procedures
12
     
7.
Warranties and Obligations
13
     
8.
Term and Termination
14
     
9.
Liability and Indemnification
15
     
10.
Confidentiality
16
     
11.
Other Provisions
17
     



2

--------------------------------------------------------------------------------



This Transition Services Agreement (this “Agreement”) is made effective as of
the Effective Date (defined below) between:



(1)
SunEdison, Inc., a Delaware corporation (“SUNE”); and




(2)
TerraForm Power, LLC, a Delaware limited liability company (“TerraForm”).



NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties hereto agree as follows:



1.
DEFINITION AND INTERPRETATION




1.1
Definitions



The following terms and expressions shall have the meanings set out below.


“Additional Transition Services” has the meaning set forth in Section 2.2.2.


“Additional Reverse Transition Services” has the meaning set forth in Section
2.4.2.


“Affiliate” of any particular person means any other person controlling,
controlled by or under common control with such person.  For purposes of this
definition, “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that for purposes of this Agreement (i) neither
TerraForm Power, Inc. nor any of its subsidiaries shall be considered an
Affiliate of TerraForm Global, Inc. or SUNE or their respective subsidiaries,
(ii) neither TerraForm Global, Inc. nor any of its subsidiaries shall be
considered an Affiliate of TerraForm Power, Inc. or SUNE or their respective
subsidiaries, and (iii) neither SUNE nor any of its subsidiaries shall be
considered an Affiliate of TerraForm Global, Inc. or TerraForm Power, Inc. or
their respective subsidiaries.


“Business Day” means a day which is not a Saturday, Sunday or a public holiday
in New York, New York.


“Chapter 11 Cases” shall mean the chapter 11 cases that SUNE and certain of its
Affiliates commenced on April 21, 2016, and at various dates thereafter, in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) by filing voluntary petitions for relief under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), which chapter 11 cases are being jointly administered and are captioned
In re SunEdison, Inc., et al., Case No. 16-10992 (SMB).
3

--------------------------------------------------------------------------------





“Debtor(s)” shall mean SUNE and certain of its Affiliates, the debtors and
debtors in possession in the Chapter 11 Cases.


“Notice” has the meaning given in Section 11.5.


“Personnel” shall mean, with respect to any Party, the employees, officers,
agents, independent contractors and consultants of such Party, and, with respect
to Service Provider, (i) Service Provider Affiliates and (ii) any third parties
engaged by Service Provider to provide a Service.


“Replacement DIP Credit Agreement” has the meaning given in Section 10.2.


“Reverse Transition Services” shall mean the services set forth on Schedule 2
and any Additional Reverse Transition Services agreed pursuant to Section 2.4.2.


“Reverse Transition Services Fees” shall mean the monthly fees for the Reverse
Transition Services, as set forth on Schedule 2, and the fees for any Additional
Reverse Transition Services, as agreed pursuant to Section 2.4.2, in each case,
plus an additional five percent (5%).


“Service Provider” means SUNE or TerraForm, as applicable, when providing
Services under this Agreement.


“Service Provider Affiliates” shall mean Service Provider’s Affiliates providing
Services under this Agreement.


“Service Recipient” means SUNE or TerraForm, as applicable, when receiving
Services under this Agreement.


“Services” shall mean the Transition Services and/or the Reverse Transition
Services, as applicable.


“Services Fees” shall mean Transition Services Fees or Reverse Transition
Services Fees, as applicable.


“Settlement Agreement” shall mean that certain Settlement Agreement, dated March
6, 2016, by and among SUNE (for itself and on behalf of the Debtors), TerraForm
Power, Inc., TerraForm, TerraForm Power Operating, LLC and certain of their
respective Affiliates (as amended, modified, or supplemented from time to time).


“Tax” or “Taxes” means any governmental, federal, state, county or local income,
sales and use, excise, franchise, real and personal property, gross receipt,
capital stock, production, business and occupation, disability, employment,
payroll, severance, or withholding or similar tax imposed by any Tax Authority,
including any interest, addition to tax or penalties related thereto.
4

--------------------------------------------------------------------------------





“Tax Authority” means any government, state or municipality or any local, state,
federal or other fiscal, revenue, customs or excise authority, body or official
charged with the administration of any applicable law relating to tax.


“Third Party Consent” means any permission, consent, agreement, waiver or
authorization required from a third party for the provision of any Service by
the applicable Service Provider or the receipt of any Service by the applicable
Service Recipient.


“Transition Services” shall mean the services set forth on Schedule 1 and any
Additional Transition Services agreed pursuant to Section 2.2.2.


“Transition Services Fees” shall mean the monthly fees for the Transition
Services, as set forth on Schedule 1, and the fees for any Additional Transition
Services, as agreed pursuant to Section 2.2.2, in each case, plus an additional
five percent (5%).



1.2
Singular, Plural, Gender



References to one gender include all genders and references to the singular
include the plural and vice versa.



1.3
References to Persons and Companies



References to “person” shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated association, corporation,
limited liability company, entity or governmental entity (whether federal,
state, county, city or otherwise and including any instrumentality, division,
agency or department thereof).



1.4
Schedules etc.



References to this Agreement shall include any Recitals and Schedules to it and
references to Sections and Schedules are to Sections of, and Schedules to, this
Agreement.  References to paragraphs and Parts are to paragraphs and Parts of
the Schedules.



1.5
Headings



Headings shall be ignored in interpreting this Agreement.



1.6
Information



References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.
5

--------------------------------------------------------------------------------




1.7
Modification etc. of Statutes



References to a statute or statutory provision include:



(i)
that statute or provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement; and




(ii)
any subordinate legislation made from time to time under that statute or
statutory provision which is in force at the date of this Agreement.




1.8
Non-limiting Effect of Words



The use of the word “including” herein shall mean “including without
limitation.”  Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.



1.9
Parties



References to the “Parties” means TerraForm and SUNE and their respective
successors and permitted assigns. References to “third parties” shall not
include TerraForm’s or SUNE’s Affiliates.



1.10
Precedence



If there is any conflict, apparent conflict or ambiguity in or between any of
the sections of the Agreement or any other document or agreement, the sections
will be applied in the following order of precedence with the sections higher in
the order of precedence prevailing over the Parties:



(i)
the Settlement Agreement;




(ii)
this Agreement;




(iii)
the Schedules to this Agreement; and




(iv)
any document or agreement other than those referred to in items (i)-(iii) above;



provided, however, that the Parties agree that this Agreement supersedes the
provisions of Exhibit E to the Settlement Agreement that expressly contemplate
that such provisions will only apply until a transition services agreement is
executed and delivered.



1.11
Effective Date



This Agreement shall become binding upon the Parties upon the entry by the
Bankruptcy Court of an order reasonably acceptable to TerraForm that approves
SUNE’s entry into this Agreement and SUNE’s performance of its obligations
hereunder (the “Approval Order”). The date on which the Approval Order is
entered by the Bankruptcy Court shall be the “Effective Date.”
6

--------------------------------------------------------------------------------




2.
TRANSITION SERVICES AND REVERSE TRANSITION SERVICES




2.1
Commencement of Services.




2.1.1
The Parties agree that this Agreement shall apply to and govern all Transition
Services and Reverse Transition Services provided from and after February 1,
2017.




2.2
Transition Services and Remuneration.




2.2.1
SUNE agrees to provide to TerraForm the Transition Services as set out in this
Agreement for the Transition Services Fee in accordance with the terms and
conditions of this Agreement.  The Transition Services and the Transition
Services Fee are set out in Schedule 1, provided that the Transition Services
Fees for the period from February 1, 2017 through July 31, 2017 are set forth on
Schedule 4.  TerraForm acknowledges and agrees that: (i) SUNE utilizes the
Transition Services for its own account and the current Transition Services Fees
have been calculated based upon the current usage of each Transition Service by
SUNE and TerraForm; (ii) SUNE has been, and will continue to, reduce the usage
of each Transition Service for its own account; and (iii) SUNE may discontinue
its use of some or all Transition Services for its own account during the term
of this Agreement.  SUNE will give TerraForm reasonable prior notice (but in no
case less than 15 days’ prior notice) of the date on which SUNE’s usage of a
given Transition Service for its own account will cease and, if TerraForm elects
to continue receiving such Transition Service after such date, the Transition
Service Fee for such Transition Service shall be equitably adjusted as mutually
agreed by the Parties acting reasonably to reflect any increase or decrease in
actual costs that result from SUNE no longer using the applicable Transition
Service for its own account. In connection with evaluating any proposed
adjustment, SUNE will promptly provide TerraForm with reasonable supporting
documentation to confirm the actual costs to provide the Transition Services to
TerraForm associated with performing such Transition Service.  The Transition
Services Fees reflect the utilization of the number of full time employee
equivalents (“FTEs”) indicated for each Transition Service on Schedule 1 that
are currently utilized by SUNE in performing the Transition Services for
TerraForm. If TerraForm requests in writing (including by email) by an officer
of TerraForm that additional FTEs be allocated to perform a given Transition
Service at any time, the Transition Services Fee for such Transition Service
will be equitably increased as mutually agreed by the Parties acting reasonably
to reflect the utilization of such additional FTEs.




2.2.2
The Parties may agree from time to time on any additional services to be
provided by SUNE in addition to the Transition Services (the “Additional
Transition Services”).  Prior to the provision of any such Additional Transition
Services, unless otherwise agreed in writing by the Parties, the Parties must
first agree in writing as to: (i) the specific scope of the Additional
Transition Services to be provided; (ii) the time within which those Additional
Transition Services are to be provided; (iii) the estimated number of hours that
will be devoted to the provision of those Additional Transition Services; (iv)
the additional amount of Transition Service Fee payable to SUNE for the
rendering of those Additional Transition Services, whether fixed fee or time
based; (v) the specified billing and payment arrangements in respect of such
Additional Transition Services; and (vi) the resources of TerraForm or any third
parties which SUNE may require to assist in the provision of such additional
services.



7

--------------------------------------------------------------------------------

2.2.3
If SUNE expects to incur costs after the date hereof that are in addition to the
costs set forth on Schedule 1 because the provision of any Transition Service
requires additional resources (including additional FTEs), SUNE shall provide an
estimate to TerraForm of any such additional costs prior to incurring them, for
TerraForm’s review and consent.  If SUNE determines reasonably and in good faith
that the decision of whether or not to incur such additional costs must be made
on an expedited basis to address exigent circumstances, SUNE shall notify
TerraForm of such expedited period (which SUNE will take reasonable efforts to
ensure is not less than one (1) day).  Until such time as TerraForm consents in
writing (including by email) by an officer of TerraForm to such additional
costs, or if TerraForm does not consent to such additional charges, SUNE shall
continue to provide the Transition Services using existing resources (solely to
the extent that SUNE will not incur additional costs), and any drop in the level
of or standard of performance of the affected Transition Services resulting from
the resource deficiency shall not be a breach of this Agreement, provided that
SUNE shall use reasonable efforts to mitigate any such drop.  Any dispute
relating to any such additional charges to which TerraForm has agreed shall be
subject to the dispute resolution procedures set forth in Section 11.11.




2.3
Performance of Transition Services.




2.3.1
SUNE shall carry out the Transition Services with reasonable skill and
diligence, and in a timely, workman-like and professional manner in accordance
with applicable law, rule, regulation or court order and with a priority at
least equal to the services that SUNE provides for itself.




2.3.2
SUNE may delegate or sub-contract its duties under this Agreement to
third-parties that are capable of performing such duties in accordance with
Section 2.3.1; provided, however, that such delegation or subcontracting shall
not relieve SUNE of its obligations under this Agreement, and SUNE is
responsible for the actions or inactions of such contractors or subcontractors,
just as SUNE is responsible in accordance with the terms of this Agreement for
persons directly employed by SUNE.

8

--------------------------------------------------------------------------------




2.4
Reverse Transition Services and Remuneration.




2.4.1
TerraForm agrees to provide to SUNE the Reverse Transition Services as set out
in this Agreement for the Reverse Transition Services Fee in accordance with the
terms and conditions of this Agreement.  The Reverse Transition Services and the
Reverse Transition Services Fee are set out in Schedule 2.




2.4.2
The Parties may agree from time to time on any additional services to be
provided by TerraForm in addition to the Reverse Transition Services (the
“Additional Reverse Transition Services”).  Prior to the provision of any such
Additional Reverse Transition Services, the Parties must first agree in writing
as to: (i) the specific scope of the Additional Reverse Transition Services to
be provided; (ii) the time within which those Additional Reverse Transition
Services are to be provided; (iii) the estimated number of hours that will be
devoted to the provision of those Additional Reverse Transition Services; (iv)
the additional amount of Reverse Transition Service Fee payable to TerraForm for
the rendering of those Additional Reverse Transition Services, whether fixed fee
or time based; (v) the specified billing and payment arrangements in respect of
such Additional Reverse Transition Services; and (vi) the resources of SUNE or
any third parties which TerraForm may require to assist in the provision of such
additional services.




2.4.3
If TerraForm expects to incur costs after the date hereof that are in addition
to the costs set forth on Schedule 2 because the provision of any Reverse
Transition Service requires additional resources (including additional FTEs),
TerraForm shall provide an estimate to SUNE of any such additional costs prior
to incurring them, for SUNE’s review and consent.  If TerraForm determines
reasonably and in good faith that the decision of whether or not to incur such
additional costs must be made on an expedited basis to address exigent
circumstances, TerraForm shall notify SUNE of such expedited period (which
TerraForm will take reasonable efforts to ensure is not less than one (1) day). 
Until such time as SUNE consents to such additional costs, or if SUNE does not
consent to such additional costs in writing (including by email) by an officer
of SUNE, TerraForm shall continue to provide the Reverse Transition Services
using existing resources (solely to the extent that TerraForm will not incur
additional costs), and any drop in the level of or standard of performance of
the affected Reverse Transition Services resulting from the resource deficiency
shall not be a breach of this Agreement, provided that TerraForm shall use
reasonable efforts to mitigate any such drop.  Any dispute relating to any such
additional costs to which SUNE has agreed shall be subject to the dispute
resolution procedures set forth in Section 11.11.




2.5
Performance of Reverse Transition Services.




2.5.1
TerraForm shall carry out the Reverse Transition Services with reasonable skill
and diligence, and in a timely, workman-like and professional manner in
accordance with applicable law, rule, regulation or court order and with a
priority at least equal to the services which TerraForm provides to itself.

9

--------------------------------------------------------------------------------






2.5.2
TerraForm may delegate or sub-contract its duties under this Agreement to
third-parties that are capable of performing such duties in accordance with
Section 2.5.1; provided, however, that such delegation or subcontracting shall
not relieve TerraForm of its obligations under this Agreement, and TerraForm is
responsible for the actions or inactions of such contractors or subcontractors,
just as TerraForm is responsible in accordance with the terms of this Agreement
for persons directly employed by TerraForm.




2.6
Cooperation.



Each Party shall cooperate reasonably with the other party in all matters
relating to the provision and receipt of the Services so as to minimize the
expense, distraction, and disturbance in connection with such Services, and
shall perform all obligations hereunder in good faith and in accordance with
principles of fair dealing.



3.
LIMITATIONS




3.1
General Limitations.




3.1.1
Subject to Section 2.3.1 and Section 2.5.1, as applicable, Service Provider
shall select the persons, equipment, and software that it will use to provide
the Services.




3.1.2
Except as otherwise provided in this Agreement: (i) each Service Provider shall
bear its own costs of providing the Services and (ii) each Service Recipient
shall bear its own costs of receiving the Services.




3.2
Dependencies.



Notwithstanding anything to the contrary in this Agreement, Service Recipient
acknowledges that some of the Services require instructions, data, information
and access from Service Recipient or third parties, or are dependent in whole or
in part on completion of prior acts by Service Recipient or third parties, each
of which Service Recipient shall provide (or cause to be provided) to Service
Provider or otherwise complete (or cause to be completed), in each case as
reasonably requested by Service Provider.  If Service Recipient or any third
party fails to provide any such instructions, data, information or access, or
fails to perform a prerequisite act, and Service Provider is prevented in whole
or in part from providing any Services as a result of such failure, then Service
Provider shall so notify Service Recipient and, for so long as such failure by
Service Recipient or such third party remains uncured, Service Provider shall
not be liable for failing to perform the applicable Services to the extent
caused by Service Recipient’s or such third party’s failure.



3.3
Interim Basis Only.



The Parties acknowledge that the Services are intended to be provided to Service
Recipient on an interim basis until the earlier of the time that Service
Recipient can perform such Services for itself or obtain such Services from a
third party, and that neither Service Provider shall have any obligation to
provide any Services following the expiration or termination of this Agreement.
10

--------------------------------------------------------------------------------




4.
IP OWNERSHIP AND LICENSE




4.1.1
Each Party retains the ownership and title to any and all of its intellectual
property as of the Effective Date.  This Agreement is not intended to, and shall
not, transfer or license any intellectual property from one Party to the other,
except for the limited license rights as expressly set forth in Section 4.1.2.




4.1.2
Subject to obtaining any Third Party Consents to licensing Service Provider’s
intellectual property to Service Recipient, Service Provider hereby grants to
Service Recipient a license during the term of this Agreement on an irrevocable,
non-exclusive, worldwide, royalty-free, fully paid-up, transferable basis to use
the Service Provider’s intellectual property solely for, and only to the extent
necessary for, the receipt of the Services which require such Service Provider’s
intellectual property.




4.1.3
Any intellectual property created or developed by or on behalf of Service
Provider or its Affiliates in connection herewith shall be owned by Service
Provider or its applicable Affiliates.




4.1.4
Any intellectual property created or developed by Service Recipient in
connection herewith shall be owned by Service Recipient.




5.
THIRD PARTY LIMITATIONS




5.1
Third Party Agreements



Service Recipient acknowledges and agrees that the Services provided by Service
Provider through third parties or using third party intellectual property are
subject to the terms and conditions of any applicable agreements between Service
Provider and such third parties (such agreements, “Third Party Agreements”). 
Service Recipient shall comply with the terms of such Third Party Agreements to
the extent they are relevant to the receipt of the Services and to the extent
that such terms are known and applicable to Service Recipient or its Personnel. 
Without limiting provision of the Services hereunder or Section 2.3.1 and
Section 2.5.1, as applicable, Service Provider shall be entitled to exclusively
manage its relationships with such third parties. Service Recipient shall not
discuss the Services with any third party that is a party to a Third Party
Agreement; provided that, to the extent that Service Recipient or its Personnel
communicate with such third parties regarding the Services prior to or as of the
Effective Date, then Service Recipient or its Personnel may continue to
communicate with such third parties after the Effective Date so long as such
communications (i) solely concern the matters  with respect to which (and are
conducted in the same manner and to the same extent as) Service Recipient or its
Personnel communicated with the applicable third party prior to the Effective
Date and (ii) do not include any discussion of the scope or duration of the
Services and/or the wind-down of the Services.  Notwithstanding the foregoing,
Service Recipient may communicate with such third parties in order to obtain
services from such third parties separate from (or to replace) the Services
provided hereunder, but in making such communications Service Provider may not
make specific reference to SUNE or to the Services provided hereunder.
11

--------------------------------------------------------------------------------






5.2
Third Party Consents




5.2.1
Where a Third Party Consent is required in order to provide Services, Service
Provider shall seek to obtain such required consent.  Service Recipient shall
use reasonable business efforts to assist in obtaining such Third Party Consent,
at Service Recipient’s sole cost and expense.




5.2.2
Service Recipient shall pay for any fees, costs or charges imposed by a third
party for the provision of any such Third Party Consent.




5.2.3
If any Third Party Consent is not obtained, or if Service Recipient does pay any
fees, costs or charges imposed by a third party for the provision of a Third
Party Consent, Service Provider shall have no obligation to provide, or cause to
be provided, the affected Services, and the Transition Services Fees or Reverse
Transition Service Fees, as applicable, shall be reduced accordingly.




6.
PAYMENT PROCEDURES




6.1
Invoicing Procedure.



The Transition Service Fees shall be invoiced by SUNE to TerraForm and the
Reverse Transition Service Fees shall be invoiced by TerraForm to SUNE, as
applicable, in accordance with the procedures and timelines described on
Schedule 1 or Schedule 2, as applicable.  Invoices shall be sent to the address
specified in this Agreement.



6.2
Payment Terms.



All invoices submitted by a Party in accordance with this Agreement shall be
paid by the other Party within seven (7) days from receipt.



6.3
Disputed Invoices.



If Service Recipient, acting in good faith, disputes the accuracy of all or part
of any invoice, Service Recipient shall notify Service Provider of such dispute
within five (5) days of receipt of the invoice in question, including the
specific line item subject to dispute and the reasons for the dispute.
Notwithstanding such dispute, Service Recipient shall pay all undisputed amounts
in accordance with Section 6.2.
12

--------------------------------------------------------------------------------




6.4
Taxes




6.4.1
All amounts payable to Service Provider under this Agreement are exclusive of
any applicable Tax.  Accordingly, if any payment to Service Provider under this
Agreement constitutes sales and use or similar taxes for the taxable service or
supply of goods or services for Tax purposes (“Sales Taxes”), then in addition
to that payment, Service Recipient (on behalf of the recipient of the relevant
services or supply) shall pay to Service Provider, or if the reverse charge
procedure applies, account for, any Sales Tax due, subject, unless the reverse
charge procedure applies, to the provision of a valid Sales Tax invoice to the
recipient of the relevant services under this Agreement. For the avoidance of
doubt, Sales Taxes shall not include (i) any income, franchise, ad valorum, real
and personal property, gross receipt, capital stock, production, business and
occupation, disability, employment, payroll, severance, withholding or similar
tax or (ii) any Sales Taxes that are not payable for the provision of Services
hereunder by the Service Provider.




6.4.2
Where under the terms of this Agreement, one person is liable to indemnify or
reimburse another person in respect of any costs, charges or expenses, the
payment shall include an amount equal to any Tax thereon not otherwise
recoverable by the other person (or the representative member of any Tax group
of which it forms part), subject to that person (or representative member) using
commercially reasonable efforts to recover such amount of Tax.




6.5
Interest



If the Service Recipient has not paid any amount due and payable and not
disputed in good faith under this Agreement by its respective due date, such
sums will accrue interest at a rate equal to the lesser of (i) the prime rate as
published in The Wall Street Journal on the tenth (10th) day from the date of
the invoice plus two percent (2%), and (ii) the maximum rate of interest allowed
by applicable Law, and, subject to Section 8.2.1, this shall constitute Services
Recipient’s exclusive remedy for such late payment.



6.6
No Offset.



In no event shall either Party offset any amounts due under this Agreement for
such Party’s receipt of Services by amounts owed to such Party or its Affiliates
by the other Party or its Affiliates under any other agreement or arrangement
between the Parties or their Affiliates.



7.
WARRANTIES AND OBLIGATIONS




7.1
Mutual Warranties



Each Party warrants to the other Party, that as at the date of this Agreement:



7.1.1
it is duly incorporated, formed or organized, as applicable, and validly
existing under the laws of the jurisdiction of its incorporation, formation or
organization;

13

--------------------------------------------------------------------------------






7.1.2
subject to the entry of the Approval Order by the Bankruptcy Court, it has the
legal right and full power and authority to execute and deliver, and to exercise
its rights and perform its obligations under, this Agreement and all the
documents which are to be executed by it as envisaged by this Agreement, and no
other proceedings on the part of such Party are necessary to approve its entry
into and performance of this Agreement;




7.1.3
nothing contained in this Agreement will result in a breach of any provision of
its organizational documents or result in a breach of any material agreement,
license or other instrument, order, judgment or decree of any court,
governmental agency or regulatory body to which it is bound; and




7.1.4
each individual executing this Agreement on behalf of such Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of such
Party.




8.
TERM AND TERMINATION




8.1
Term




8.1.1
This Agreement shall be effective from the Effective Date and shall continue in
full force and effect: (i) with respect to Transition Services being provided by
SUNE pursuant to contractual arrangements between SUNE and SunEdison
Semiconductor Limited (“Semi”), until September 30, 2017 (unless earlier
terminated in accordance with Section 8.2), (ii) with respect to support
services for Active Directory and network support services received by TerraForm
from Semi: (a) if TerraForm reaches a definitive written agreement with Semi by
September 30, 2017 pursuant to which Semi agrees to continue providing to
TerraForm Active Directory and network support services until at least October
31, 2017, October 31, 2017, (b) otherwise, September 30, 2017, (iii) with
respect to all other Transition Services, until October 31, 2017 (unless earlier
terminated in accordance with Section 8.2) and (iv) with respect to the Reverse
Transition Services, until terminated in accordance with Section 8.2.




8.2
Termination




8.2.1
This Agreement may be terminated by either Party if the other Party fails to
perform or otherwise breaches a material provision of this Agreement and such
failure or breach is not cured, to the reasonable satisfaction of the
non-breaching Party, within thirty (30) days of written notice thereof.  Failure
to make proper and timely payments for Services shall be considered a material
breach for purposes of this Section 8.2.1.




8.2.2
A Service Recipient may terminate individual Services:



(i) with regard to Services provided directly by Service Provider, upon fifteen
(15) days’ prior written notice; or


 (ii) with regard to Services provided by Service Provider through third
parties, upon the thirty (30) days’ prior written notice; provided, that, notice
of termination of Services that require Service Provider to deliver a
termination notice pursuant to its agreement with any of the third parties set
forth on Schedule 5 shall require the amount of notice set forth on Schedule 5.
14

--------------------------------------------------------------------------------




8.2.3
TerraForm may terminate this Agreement if:



(i) the Chapter 11 Cases are dismissed or converted to a case under Chapter 7 of
the Bankruptcy Code; or


(ii) the Bankruptcy Court enters an order that is materially inconsistent with
the Approval Order, or the Approval Order is stayed, reversed, vacated or
modified on appeal.


8.2.4          A Service Provider may immediately terminate individual Services
if such Services are subject to or part of an unresolved Dispute in accordance
with Section 11.11.



8.3
Survival of Rights on Termination or Expiry



The obligations of each Party in Section 1, Section 4, Section 7, this Section
8.3, Section 9, Section 10 and Section 11, and any obligations or liabilities
under this Agreement accruing or incurred prior to the date of termination or
expiration of this Agreement or portion thereof, in each case, shall survive
termination or expiration of this Agreement and shall continue in full force and
effect notwithstanding termination or expiry of this Agreement.



9.
LIABILITY AND INDEMNIFICATION



Notwithstanding any other provision of this Agreement, except for claims of
fraud, gross negligence or willful misconduct, in no event shall:  (i) either
Party’s or its Affiliates’ total aggregate liability arising out of or related
to the Transition Services exceed the total Transition Services Fee paid or
payable to SUNE pursuant to this Agreement, and (ii) either Party’s or its
Affiliates’ total aggregate liability arising out of or related to Reverse
Transition Services exceed the total Reverse Transition Services Fee paid or
payable to TerraForm pursuant to this Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, EXCEPT IN CASES OF
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR INDIRECT DAMAGES, INCLUDING LOSS OF FUTURE REVENUE OR PROFITS, LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED BREACH OF
THIS AGREEMENT, OR DIMINUTION OF VALUE OR ANY DAMAGES BASED ON ANY TYPE OF
MULTIPLE OF DAMAGES INCURRED PRESCRIBED BY LAW.
15

--------------------------------------------------------------------------------



Each Party shall indemnify, defend, save and hold harmless the other Party and
the other Party’s Affiliates, and the other Party’s and its Affiliates’
Personnel, successors and assigns from and against any and all losses, claims,
damages, costs and expenses (including reasonable attorneys’ fees) to the extent
resulting from or arising out of any third party claim to the extent resulting
from or arising out of a breach by the indemnifying Party of this Agreement.



10.
CONFIDENTIALITY




10.1
Duty of Confidentiality



Subject to Section 10.2, each Party shall treat as strictly confidential and not
disclose or use any information of the other Party received or obtained as a
result of entering into or performing this Agreement (or any agreement entered
into pursuant to this Agreement) including the provisions of this Agreement and
any agreement entered into pursuant to this Agreement.



10.2
Exceptions



The provisions of Section 10.1 shall not prohibit disclosure or use if and to
the extent:



(i)
the disclosure or use is required by any bankruptcy and/or insolvency
proceedings, law, any regulatory body or any stock exchange;




(ii)
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement;




(iii)
the disclosure is made to a tax authority in connection with the tax affairs of
the disclosing Party;




(iv)
the disclosure is made to professional advisers, auditors, contractors,
employees, officers, directors, governmental entities and non-governmental
entities and bodies (to the extent the Services involve the preparation of
filings, tax returns or other documents intended or required to be filed with
such entities or bodies), or actual or potential bidders, investors, financiers
or buyers of either Party on terms that such persons (other than governmental
entities and non-governmental regulatory entities and bodies) undertake to
comply with confidentiality obligations broadly equivalent to those set out in
this Section 10, including, in particular, the lenders, together with their
professional advisers, under the Amended and Restated Senior Secured
Superpriority Debtor-in-Possession Credit Agreement dated April 28, 2017 under
which SUNE is the borrower (as amended, restated, supplemented or otherwise
modified from time to time, the “Replacement DIP Credit Agreement”), subject to
the confidentiality provisions set forth in the Replacement DIP Credit
Agreement;

16

--------------------------------------------------------------------------------




(v)
the information is or becomes publicly available (other than by breach of this
Agreement);




(vi)
the other Party has given prior written approval to the disclosure or use;




(vii)
the information is independently developed after the Effective Date;




(viii)
the disclosure or use is made in connection with the rejection of any contracts
or release of any claims related thereto by SUNE or its Debtor Affiliates in
connection with the Chapter 11 Cases; or




(ix)
the disclosure is required to enable a Party to meet any employee information or
consultation obligations in accordance with applicable law;



provided that prior to disclosure or use of any information pursuant to Section
10.2(i) or 10.2(iii), the Party concerned shall promptly notify the other Party
of such requirement with a view to providing that other Party with the
opportunity to contest such disclosure or use or otherwise to agree the timing
and content of such disclosure or use.



10.3
Parties



References to “Party” in this Section 10 include SUNE’s Affiliates and
TerraForm’s Affiliates, and SUNE and TerraForm shall each procure compliance by
their respective Affiliates with this Section 10.



11.
OTHER PROVISIONS




11.1
Whole Agreement




11.1.1
This Agreement and the agreements and documents referred to herein contain the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
whether written or oral, relating to such subject matter in any way.




11.1.2
Each Party acknowledges that it has not been induced to enter into this
Agreement by any representation, warranty or undertaking not expressly
incorporated into it.




11.1.3
Except as expressly set forth in this Agreement, neither Party makes any, and
expressly disclaims any and all, representations or warranties whatsoever to the
extent permissible by law, whether express, implied or statutory, with respect
to the services, software or hardware provided hereunder, including warranties
with respect to merchantability, or suitability or fitness for a particular
purpose, title and non-infringement, and any warranties arising from course of
dealing, course of performance or trade usage. Further, each Party agrees and
acknowledges that its only right and remedy in relation to any representation,
warranty or undertaking made or given in connection with this Agreement shall be
for breach of the terms of this Agreement to the exclusion of all other rights
and remedies (including those in tort or arising under statute).

17

--------------------------------------------------------------------------------






11.2
Interpretation and Rules of Construction



This Agreement is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Agreement and continue to be represented by counsel. In
addition, this Agreement shall be interpreted in accordance with section 102 of
the Bankruptcy Code.



11.3
Successors and Assigns; No Third Party Beneficiaries



This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable.  Except as
otherwise explicitly set forth herein, nothing in this Agreement is intended to
benefit or create any right or cause of action in or on behalf of any person
other than the Parties (and their affiliated persons and entities who are
expressly described as beneficiaries of the releases and settlements set forth
herein).



11.4
Amendments



This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party. No waiver by any Party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



11.5
Notices




11.5.1
All notices hereunder (each, a “Notice”) shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):




11.5.2
A Notice to SUNE shall be sent to the following address, or such other person or
address as SUNE may notify to TerraForm from time to time:

18

--------------------------------------------------------------------------------





SunEdison, Inc.
Two CityPlace Drive
2nd Floor
St. Louis, Missouri 63141

Attn:
General Counsel

Email:
MTruong@sunedison.com



with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036

Attn:
Jay M. Goffman and J. Eric Ivester

Email:
jay.goffman@skadden.com

eric.ivester@skadden.com



11.5.3
A Notice to TerraForm shall be sent to the following address, or such other
person or address as TerraForm may notify to SUNE from time to time:



TerraForm Power, LLC
7550 Wisconsin Avenue
Bethesda, MD 20814
Attn: General Counsel

Email:
sdeschler@terraform.com



with a copy (which shall not constitute notice) to:


TerraForm Power, LLC
7550 Wisconsin Avenue
Bethesda, MD 20814
Attn: Deputy General Counsel

Email:
bdavidson@terraform.com




11.5.4
Any notice given by electronic delivery, courier or registered or certified mail
shall be effective when received. A Party may update its notice addresses from
time to time by delivery of notice to that effect in accordance with this
Section 11.5.




11.6
Severability



Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement or the application of any such provision to any person or
circumstance shall be held to be prohibited by or invalid, illegal or
unenforceable under applicable law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Agreement. 
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.
19

--------------------------------------------------------------------------------






11.7
Force Majeure



In the event that a Party is wholly or partially prevented from, or delayed in,
providing one or more Services, or one or more Services are interrupted or
suspended, by reason of events beyond its reasonable control (including without
limitation acts of God, fire, explosion, accident, floods, embargoes, epidemics,
war, acts of terrorism, nuclear disaster or riot) (each, a “Force Majeure
Event”), such Party shall not be obligated to deliver (or timely deliver, as
applicable) the affected Services during such period, and the other Party shall
not be obligated to pay for any Services not delivered. Upon the occurrence of a
Force Majeure Event, the affected Party promptly shall give written notice to
the other Party of the Force Majeure Event upon which it intends to rely to
excuse its performance and of the expected duration of such Force Majeure Event.
The duties and obligations of the affected Party with regard to the Services
hereunder that are directly affected by such Force Majeure Event shall be tolled
for the duration of the Force Majeure Event, but only to the extent that the
Force Majeure Event prevents the affected Party from performing its duties and
obligations hereunder and in no event shall such duties and obligations be
tolled beyond expiration of the Term. During the duration of the Force Majeure
Event, the affected Party shall use its reasonable business efforts to mitigate,
avoid or remove such Force Majeure Event and shall use its reasonable business
efforts to resume its performance under this Agreement with the least
practicable delay. From and during the occurrence of a Force Majeure Event, the
other Party may replace the affected Services by providing such Services for
itself or engaging a third party to provide such Services at the other Party’s
sole cost and expense.



11.8
No Partnership



This Agreement does not create a partnership, joint venture, association or
other relationship among the Parties, and no act done by any Party hereunder
shall operate to create such a relationship, nor shall the provisions of this
Agreement be construed as creating such a relationship. In addition, the Parties
agree that their relationship is one of independent contractors.  The liability
of the Parties shall be several and not joint or collective, and each Party
shall be responsible only for its own obligations as herein set forth.



11.9
Governing Law; Jurisdiction; Waiver of Jury Trial



This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of New York,
without giving effect to the conflict of laws principles thereof.  Each Party
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement in the Bankruptcy Court and, solely
in connection with claims arising under this Agreement: (i) irrevocably submits
to the exclusive jurisdiction and the authority of the Bankruptcy Court, (ii)
waives any objection to laying venue in any such action or proceeding in the
Bankruptcy Court, and (iii) waives any objection that the Bankruptcy Court is an
inconvenient forum, does not have jurisdiction over any party, or lacks the
constitutional authority to enter final orders in connection with such action or
proceeding.  Each Party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
arising out of, or relating to, this Agreement or the transactions contemplated
hereby (whether based on contract, tort or any other theory).  Each Party (x)
certifies that no representative, agent or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver, and (y) acknowledges
that it and the other Parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 11.9. 
It is understood and agreed that money damages may not be a sufficient remedy
for any breach or threatened breach of this Agreement and that each Party shall
be entitled to seek specific performance and injunctive or other equitable
relief as a remedy for any such breach or threatened breach by the other to the
extent permitted by law.
20

--------------------------------------------------------------------------------




11.10
Counterparts



This Agreement may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement.



11.11
Dispute Resolution



Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or validity thereof, including the dispute of any
Transition Service Fees or Reverse Transition Service Fees (each, a “Dispute”)
shall be referred to the individuals set forth on Schedule 3 (the “Executive
Committee”) within five (5) days of a Party becoming aware of the Dispute. The
Executive Committee will meet (by telephone or in person) during the next ten
(10) days and attempt to resolve the Dispute.  If the Executive Committee is
unable, in good faith and using commercially reasonable efforts, to resolve the
Dispute within such ten (10) day period and the Dispute relates to an amount
payable under this Agreement, Service Recipient shall pay the disputed amount to
Service Provider in accordance with Section 6.2.  The Executive Committee shall
continue to seek to resolve the Dispute for an additional fifteen (15) day
period and, if the Executive Committee is unable, in good faith and using
commercially reasonable efforts, to resolve the Dispute within such period, the
Service Provider may immediately terminate the Services that are the subject of
the Dispute.  For clarity, (i) the existence of a dispute with respect to a
Service shall not relieve the Service Recipient from its obligation to pay
Services Fees to Service Provider for Services provided by Service Provider to
Service Recipient in accordance with this Agreement while the dispute is pending
and, (ii) following termination of a Service in accordance with this Section
11.11, the Service Provider shall invoice (pursuant to the terms of Section 6)
the Service Recipient for all disputed Services performed in accordance with
this Agreement by Service Provider and received by Service Recipient through the
termination date and Service Recipient shall pay Service Provider all Services
Fees for Services performed through the termination date in accordance with
Section 6.2.  Nothing in this Section 11.11 (including the payment of fees with
respect to any disputed Services or the termination of Services by the Service
Provider) shall impair or limit, or operate as an express or implied waiver of,
any right or remedy available to the Party disputing Services or Services Fees.
Either Party may replace its members of the Executive Committee at any time with
other Representatives of similar seniority by providing notice in accordance
with Section 11.5. Except as set forth in this Section 11.11, Service Provider
shall continue to provide the Services during the pendency of any Dispute.
21

--------------------------------------------------------------------------------




11.12
Employee Waiver Letter



SUNE agrees to provide to certain employees of TerraForm or its Affiliates a
waiver letter with respect to certain obligations owed to SUNE by such employees
in connection with each such employee’s previous employment with SUNE,
substantially in the form attached as Appendix A, promptly after entry of the
Approval Order and in no event later than ten (10) business days thereafter. 
The list of employees who will receive a waiver letter from SUNE is set forth on
Schedule 6 hereto and shall be updated with such additional employees as
mutually agreed by the parties.


[Remainder of page left intentionally blank]
22

--------------------------------------------------------------------------------



In witness whereof this Agreement has been duly executed.

       
SIGNED for and on behalf of
         
SunEdison, Inc.
         
By:
/s/ John S. Dubel        
Name:
John S. Dubel
       
Title:
CEO and CRO
       
SIGNED for and on behalf of
         
TerraForm Power, LLC
         
By:
/s/ Peter Blackmore        
Name:
Peter Blackmore
       
Title:
Chairman and Interim Chief Executive Officer
     

23

--------------------------------------------------------------------------------





SCHEDULE 1


TRANSITION SERVICES




24

--------------------------------------------------------------------------------

Section A: IT Transition Services
[sectiona1.jpg]
25

--------------------------------------------------------------------------------

[sectiona2.jpg]

 
26

--------------------------------------------------------------------------------

Section B: Tax Transition Services
[sectionb1.jpg]
27

--------------------------------------------------------------------------------

[sectionb2.jpg]
 
28

--------------------------------------------------------------------------------

[sectionb3.jpg]
 
29

--------------------------------------------------------------------------------

[sectionb4.jpg]


30

--------------------------------------------------------------------------------

 
[sectionb5.jpg]
31

--------------------------------------------------------------------------------

 
[sectionb6.jpg]
32

--------------------------------------------------------------------------------

 
[sectionb7.jpg]
33

--------------------------------------------------------------------------------

Section C: Human Resources Transition Services
 
[sectionc1.jpg]


34

--------------------------------------------------------------------------------

Section D: Treasury/FP&A Transition Services
 
[sectiond1.jpg]


35

--------------------------------------------------------------------------------

Section E: Rent Allocation
 
[sectione1.jpg]


36

--------------------------------------------------------------------------------


SCHEDULE 2


REVERSE TRANSITION SERVICES


None as of the Effective Date.
37

--------------------------------------------------------------------------------



SCHEDULE 3


EXECUTIVE COMMITTEE


SUNE Representatives:



1.
John Dubel

2.
Philip Gund

3.
Salvatore LoBiondo



TerraForm Representatives:



1.
Peter Blackmore

2.
Rebecca Cranna

3.
Sebastian Deschler

38

--------------------------------------------------------------------------------



SCHEDULE 4


TRANSITION SERVICES FEES


FEBRUARY 1, 2017 THROUGH JULY 31,2017


[s001871x1ex10-1_image01.jpg]
39

--------------------------------------------------------------------------------



SCHEDULE 5


CERTAIN THIRD PARTIES


None as of the Effective Date
40

--------------------------------------------------------------------------------



SCHEDULE 6


CERTAIN EMPLOYEES


Cranna, Rebecca


Bukharina, Olga


Severance, Charles


Chapman, Bruce


Wolcott, Benjamin


Cassida, James


Cameron, Troy


Wright, Matthew


Rosales, Miguel


Lane, Brandon


Deschler, Sebastian


Theriault, Donald


Pannese, Tara


Mahaney, Jason


Washburn, Marcie


Floroaie, Liviu


Meigel, Jeffrey


Lantz, Brian


Ali, Junaid


Feibush, David


Lewis, Jeffrey
41

--------------------------------------------------------------------------------



Prior, Brett


Garrett, Joshua


Dalager, Emily


Pratt, Erik


Hanson, William


Kuehne, Adam


Shah, Bharat


Lowe, Thomas


Hutchinson, Caitlin


Dave, Hemang


Davidson, Benjamin


Saiki, May


Simionov, Emil


Heiken, Brandon


Rudisill, Jacob


Kaur, Manik


Scribano, Jocelyn


Goldman, Gary


Landman, George


Gaffney, Lauren


Chavda, Shilpi


Battula, Kaivalya


Zalewski, Brian


Giacobbe, Kristen
42

--------------------------------------------------------------------------------



Carpenter, Shannon


Monaco, Timothy


Ponnusamy, Darwin


Reed, Chad


Graybeal, Cameron


Walker, Sam


Shifrin, Vladimir


Nikoltcheva, Tammy


Abbott, Michael


Albrecht, Cory


Garland, Kimell


Lozier, Jacob


Lovenduski, Richard


Muro, Andrew


Fioravanti, Marc


Miller, Brent


Gutierrez, Jamie


Fleckman, Sarah


Fabre, Ricardo


Carson, William


Fonbuena, Ryan


Andrzejczak, Michael


Waggoner, Bill


Johnston, Jesse
43

--------------------------------------------------------------------------------



Soule, Joshua


Mitchell, Matthew


Schurr, Christopher


Slicer, James


Kidder, Robert


Nichols, Joshua


Howard, David


Oliva, Rebecca


Townsend, Cody


Craig, Mitchell


Aube, Theoren


Brennan, Michael


Norway, Brian


Wang, Meng


Lempert, Stuart


Descant, John (Derek)


Gaddes, Caleb


Balasini, Marcello


Vicaretti, Domenic


Clingerman, Austin


Sharp, Philip


Pettis, Matthew


Fournier, Dana


Upton, Kevin
44

--------------------------------------------------------------------------------



Doyle, David


East, Mercer


Cohan, Casey


Perkins, Gregory


Anderson, Tyler


Gonzalez, Donato


Grant, David


Pratt, Matthew


Truntzer, Francis


Engler, Spencer


Stelmach, Matthew


Keene, John


Goodson, Jason


Forrest, Matthew
45

--------------------------------------------------------------------------------

[s001871x1ex10-1_image02.jpg]

APPENDIX A


FORM OF EMPLOYEE WAIVER LETTER


Dear [Name of the Employee]:


This letter is on behalf of SunEdison, Inc., its subsidiaries and affiliates and
any successor (jointly, “SunEdison”) in connection with your transition from
SunEdison to employment by TerraForm Power, LLC.


About your employment with SunEdison you may have agreed to certain restrictive
covenants that can be waived only with the express written consent of a duly
authorized officer of SunEdison, including for example that:



·
You would protect SunEdison’s confidential or proprietary information and not
use or disclose said confidential or proprietary information to third parties,
both during and after your employment with SunEdison (such commitment or any
commitment with similar effect, the “Confidentiality Commitment”);




·
For a period of time, you would not engage in or contribute your knowledge to
any work or activity that involves a product, process, apparatus, service or
development which is competitive with or similar to a product, process,
apparatus, service or development on which you worked or with respect to which
you had access to confidential or proprietary information while at SunEdison
(such commitment, or any commitment similarly limiting your ability to engage in
any activity that may be competitive with SunEdison, a “Non-Compete”);




·
You would be required to disclose to SunEdison all ideas, inventions, or
discoveries, which you may conceive or make, alone or with others, during your
employment with SunEdison and for a period of time after your separation from
SunEdison, that ideas, inventions, or discoveries would be presumed to have been
conceived by SunEdison (such covenant, or any covenant with a similar effect the
“Post Termination Extension of Ideas”); and




·
You would not solicit, induce or attempt to solicit or induce SunEdison
employees to leave or take any action to discourage or divert any SunEdison
customers (or otherwise interfere with SunEdison’s continuing relationship with
its customers) for a period of time following your employment termination with
SunEdison (such commitment, or any commitment with a similar effect, a
“Non-Solicit”).



In connection with your transition to employment with TerraForm Power, LLC, on
behalf of SunEdison:



·
I agree on behalf of SunEdison that the Non-Compete shall no longer apply to you
and is forever waived by SunEdison.




·
I agree on behalf of SunEdison that the Confidentiality Commitment shall not
apply to the extent -- and only to the extent -- necessary for the performance
of your duties of employment to TerraForm Power, LLC.  However, with respect to
any employment except TerraForm Power, LLC, I would remind you that the
Confidentiality Commitment is perpetual, is not waived, and your Confidentiality
Commitment will continue forever.




·
Your Non-Solicit and your Post Termination Extension of Ideas also both continue
until they expire per the terms of those agreements.



Congratulations on your transition to TerraForm Power, LLC.  I wish you and
TerraForm Power, LLC much success.


Sincerely,


[Name of Duly Authorized SunEdison Officer]
 

--------------------------------------------------------------------------------